                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION




 DARRIN WILLIAM MATT,
                                                    CV 18–00127–GF–BMM–JTJ
                      Plaintiff,

       vs.                                           ORDER

 CORECIVIC, et al,,

                      Defendants.

      Plaintiff Darrin William Matt (“Matt”), a pro se prisoner proceeding without

counsel, filed a complaint (Doc. 2) alleging that thirty-three Defendants violated

his rights under the First, Fourth, Eighth, and Fourteenth Amendments. The Court

advised Matt that his Complaint failed to state a federal claim for relief and was

subject to dismissal. (Doc. 10 at 16). The Court gave Matt an opportunity to file an

amended complaint and specifically advised him that the Court would dismiss this

matter if he failed to correct the defects in his Complaint. Id.

      Mail sent by the Court to Matt on June 25, 2019 was returned as

undeliverable with an indication that Matt was no longer incarcerated at Montana

State Prison. (Doc. 12.) The Court advised Matt in its October 18, 2018, Notice of

Case Opening (Doc. 3 at 2), the Court’s Order dated November 28, 2018, (Doc. 3

at 6), and the Court’s Order dated May 13, 2019, (Doc. 10 at 16), that he must

                                          -1-
immediately inform the Clerk of Court of any change in his address and a failure to

do so could result in dismissal of his case. Nearly 30 days have elapsed since the

return of written communication from the Court addressed to Matt’s address of

record and Matt has not filed a notice of change of address.

      Magistrate Judge Johnston entered his Finding and Recommendations in this

matter on June 25, 2019. (Doc. 11.) Judge Johnston determined that Matt had

failed to file an amended complaint. For the reasons set forth in the Court’s Order

of May 5, 2019, (Doc. 10), the Court finds that Matt has failed to state a federal

claim upon which relief may be granted and the failure meets the requirements for

dismissal.
      Absent objection, this Court reviews findings and recommendations for clear

error. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en

banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is

left with a “definite and firm conviction that a mistake has been committed.”

United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). The

Court finds no error in Judge Johnston’s Findings and Recommendations.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 11.) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Matt’s action is DISMISSED for failure

to state a federal claim.

                                         -2-
        IT IS FURTHER ORDERED that the Clerk of Court is directed to close

this matter and enter judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

        IT IS FURTHER ORDERED that the Clerk of Court is directed to have

the docket reflect that the Court certifies pursuant to Rule 24(a)(3)(A) of the

Federal Rules of Appellate Procedure that any appeal of this decision would not be

taken in good faith. No reasonable person could suppose an appeal would have

merit. The record makes plain the Complaints lacks arguable substance in law or

fact.

        IT IS FURTHER ORDERED that the Clerk of Court is directed to have

the docket reflect that this dismissal counts as a strike pursuant to 28 U.S.C. §

1915(g).

        DATED this 24th day of July, 2019.




                                         -3-
